Opinion filed April 19, 2018




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00284-CR
                                   ___________

                ALONZO ROSHAWN PRIMUS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 13606


                      MEMORANDUM OPINION
       Appellant, Alonzo Roshawn Primus, originally pleaded guilty to the offense
of possession with the intent to deliver between four and two hundred grams of
cocaine. Pursuant to the terms of the plea agreement, the trial court deferred a
finding of guilt and placed Appellant on community supervision for six years. The
trial court subsequently added two years to the term of deferred adjudication
community supervision, making the total term eight years. The State later filed a
motion to adjudicate and two amended motions to adjudicate Appellant’s guilt. At
the adjudication hearing, Appellant pleaded true to all of the State’s allegations. The
trial court found all of the allegations to be true, adjudicated Appellant guilty of the
charged offense, and assessed his punishment at confinement for forty years and a
fine of $2,210. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that there
are no arguable issues that can be asserted in this appeal. Counsel has provided
Appellant with a copy of the brief, a copy of the motion to withdraw, an explanatory
letter, and a form motion for pro se access to the appellate record. Counsel also
advised Appellant of his right to review the record and file a response to counsel’s
brief. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
asserts in his response that his rights were violated by the trial court failing to
adjudicate his guilt earlier and “continually allowing Appellant to post bail when in
fact the trial court knew he was a danger to society.” In addressing an Anders brief
and a pro se response, a court of appeals may only determine (1) that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record and
finds no reversible error or (2) that arguable grounds for appeal exist and remand the


                                           2
cause to the trial court so that new counsel may be appointed to brief the issues.
Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.




                                          3
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


April 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      4